DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
Applicant is advised that should claim 25 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). (see response to arguments below)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation “the housing flange" in line 27.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes line the claim is assumed to recite, “a housing flange”.
Claim 23 recites, “a housing ledge” in line 22 and “a housing ledge” in line 27. It is unclear if applicant is reciting another housing ledge or if applicant is actually referring to the previously recited. For examination purposes line 27 is assumed to recite, “the housing ledge”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120.

	Claims 14 and 17, Ardes teaches a filter element comprising: filter media (30), and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) positioned about a periphery of the base and circumferentially extending in an axial direction, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, the first end cap flange defining a portion of a fluid opening (between 33) through the first end cap, and a protrusion (see below) extending radially away from an outer surface of the first end cap away from the outer edge of the base, the protrusion disposed at an axial position spaced from an end portion of the first end 

    PNG
    media_image1.png
    2784
    2752
    media_image1.png
    Greyscale

	Claims 20 and 21, Ardes further teaches the first end cap comprises a fluid inlet defined in the base adjacent to the outer edge of the base (between 33) and a fluid outlet defined within the first axial sidewall (fig. 1, 7, 8, 11 and 13); and the filter element comprises a second end cap (32) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1).

Claims 18, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 25 recites the same limitations as claim 19 and the rationale for the rejection of claim 14 above applies to claim 25 as well, therefore the rejection of the additional structures recited in claim 25 are addressed in the rejection of claim 14 above and will not be repeated here)
As detailed above, Ardes in view Clausen teaches the filter element of claim 14 but does not teach a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second cutaways (spaces between clips 27) on a first and second side of the clips, the clips being able to flex (fig. 1-8). It would have been obvious to one of ordinary skill in the art to use the clips of Malgorn because the clips allow for a reversible securing between the filter cartridge and a housing and enable the cartridge to be maintained in position laterally and vertically in the housing (col. 2, lines 28-35, col. 6, lines 4-7).

Claims 1, 3, 4, 6, 9, 10, 12, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and Krull US 2014/0190880.

	Claim 1, Ardes teaches a filter assembly comprising: a housing (2) defining an internal volume, the housing comprising a housing ledge (at 21) positioned circumferentially about a housing first end, the ledge extending into the internal volume of the housing, the housing comprising a housing flange (at 21) positioned circumferentially about an outer periphery of the housing ledge and extending away from a second end of the housing such that the housing ledge and the housing flange define an L-shaped groove, a filter element (3) positioned within the internal volume of the housing, the filter element comprising: filter media (30) and a first end cap (31) coupled to a first end of the filter media, the first end cap comprising: a base, a first axial sidewall (37) extending from the base towards the filter media, the first axial sidewall positioned inwardly from an outer edge of the first end cap, the first end of the filter media positioned between the first axial sidewall and an outer edge of the base, a first end cap flange (34) positioned about a periphery of the base and circumferentially extending in an axial direction, the first end cap flange engaged with and extending axially away from an upper surface of the base and away from the filter media, a protrusion (see above) extending radially away from an outer surface of the first end cap toward the housing, the protrusion disposed at an axial position spaced from an end portion of the first end cap flange, the protrusion engaged with the housing ledge such that a top surface of the protrusion and a top surface of the housing ledge together 
The use of an axial sidewall extending from the outer edge of a base of an end cap is a very common feature in the filter art as demonstrated by Clausen (end cap (72) with base (76) and axial flange (78) (fig. 3)) and would have been well within the normal capabilities of one of ordinary skill in the art as a way to properly position a filter element on an end cap. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). The use of the second axial sidewall of Clausen will inherently provide the first end cap flange and second axial sidewall to be circumferentially aligned in that the circumference of each will extend in the same direction as each structure extends axially and the protrusion will be positioned between an end portion of the first end cap flange and the second axial sidewall.
	Ardes teaches a connecting mechanism between the filter housing and a filter head comprising a central threaded tube (4). Krull teaches a functionally equivalent connecting structure between a filter housing and a filter head where the filter housing 
	Claims 3-4, 6, 9 and 13, Ardes further teaches the first end cap flange is positioned concentric with the housing flange, and wherein the housing flange, the housing ledge, the protrusion and the first end cap flange define a U-shape that receives the first end sealing member (fig. 1, 7, 8, 11 and 13); the protrusion engaged with a top surface of the ledge so as to limit insertion of the filter element into the internal volume beyond a predetermined distance (fig. 1, 7, 8, 11 and 13); the protrusion is a continuous circumferential protrusion (fig. 1, 7, 8, 11 and 13); the first end cap includes a fluid inlet (between 33) defined in the base adjacent to the outer edge of the base, and a fluid outlet  defined within the first axial sidewall (fig. 1, 7, 8, 11 and 13); and a second end cap (32) coupled to a second end of the filter media opposite the first end of the filter media (fig. 1, 7, 8, 11 and 13).
	Claim 10, Ardes further teaches a filter head (6) to which the housing first end is removably coupled, the filter head comprising: a filter head base, and a filter head sidewall extending from the filter head base towards the housing (fig. 1, 7, 8, 11 and 13). Krull teaches a filter base (171) with female threads structure to engage the male 
(All of the limitations of claim 23 are repeated in claim 10 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 23 as detailed above and will not repeated here but the limitations of claim 23 not recited in claim 10 will be addressed in the rejection of claim 12).
	Claims 12 and 23, Ardes further teaches the filter head base comprises a circumferential projection extending outwardly from an outer periphery of the filter head base (the portion engaging the seal 39), the circumferential projection structured to form a seal against the first end sealing member (fig. 1, 7, 8, 11 and 13).

Claims 7, 8, 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ardes US 2016/0220931 in view of Clausen et al. US 5,753,120 and Krull US 2014/0190880 as applied to claims 3 and 10 above, and further in view of WO 2015/0135767 (US equivalent to Malgorn et al. US 10,238,999 will be referenced for purposes of rejection).

(Claim 22 recites limitations covered by claim 11 and therefore the same rational with respect to claim 10 above likewise applies to the limitations of claim 22 as detailed above and will not repeated here but the limitations not recited in claim 10 will be addressed in the rejection of claim 11)
Claims 7 and 8, Ardes in view of Clausen and Krull teach the filter assembly of claim 3 but do not teach the first end cap further comprises a clip.
Malgorn teaches a filter element comprising: a filter element (16) comprising: filter media (22) a first end cap (20) coupled to a first end of the filter media, the first end cap comprising a bae (3), a first (46) and second (at 25) axial sidewall, the second axial sidewall extending from the outer edge of the base towards the filter media, and clips (27) positioned on the second axial sidewall of the first end cap, the clips capable of removably engaging a ledge, the second axial sidewall including first and second cutaways (spaces between clips 27) on a first and second side of the clips, the clips being able to flex (fig. 1-8). It would have been obvious to one of ordinary skill in the art to use the clips of Malgorn because the clips allow for a reversible securing between the filter cartridge and a housing and enable the cartridge to be maintained in position laterally and vertically in the housing (col. 2, lines 28-35, col. 6, lines 4-7).
Claims 11 and 22, Ardes in view of Clausen and Krull teaches the filter assembly of claim 10 but does not teach the filter head base including a circumferential groove.
Malgorn teaches a filter assembly comprising a filter element (2) with a first end sealing member (32) and a filter head (4) comprising: a filter head base, and a filter head sidewall extending from an outer periphery of the filter head base toward the housing, a plurality of female threads (6) defined on the filter head sidewall and .

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive.
Applicant argues that claim 19 requires additional elements not recited in claim 25, namely, claim 14 requires “the first end cap flange and the protrusion form part of a U-shaped channel that receives a first end sealing member.” The formation of a U-shaped channel is not part of the claimed invention as the U-shaped channel is only formed by the combination of the filter element and a filter housing. The structure required to form a portion of the U-shaped channel is the protrusion extending perpendicular to the first end cap flange. Both claims 14 and 25 require the first end cap flange and second axial sidewall to be circumferentially aligned and that the protrusion has a surface oriented perpendicular to the second axial sidewall. Therefore, the surface of the protrusion that extends perpendicular to the second axial sidewall will 
Applicant argues that the sealing ring bearer 34 of Ardes, corresponding to the recited first end cap flange, is spaced radially apart from the base of the end cap instead of being engaged with and extending axially away from an upper surface of the base of the end cap. Applicant points to figure 1 showing the flange (34) connected to the end plate via connecting webs (33). Figure 1 shows a cross section of the filter element where the cross section cuts through the spacing between the webs (33) and thus the flange (34) is depicted as radially spaced from the end cap. However, in figure 11 of Ardes the cross section cuts through the filter element through one of the webs (33). On the left hand side of figure 11 the flange (34) is depicted as engages with and extending axially away from an upper surface of the base through the web (33). In actuality, the configuration of the flange (34) of Ardes is the same as applicant’s invention as shown in figure 6a, where the cross section passes through where the flange (166) is engaged with the end cap (160), and figure 6b where the cross section passes through one of the inlet holes (165) showing the flange radially spaced from the end cap (see also figures 7-9).

Applicant argues that there is no disclosure in Ardes that describes or suggests that the sealing ring (39) is compressed. Ardes states in paragraph 197, 
“A sealing ring bearer 34 is connected in one piece to lower end plate 31 via connecting webs 33, the bearer bearing a circumferential sealing ring 39. In the unloaded state, sealing ring 39 protrudes outwardly, here downward, in the axial direction, past lower end face 21 of filter housing 2, and, in the assembled state of filter 1, seals the filter against an associated coupling flange.”

Then in paragraph 201,
“FIG. 8 shows filter 1 of FIG. 7 in the installed state with closed filter bypass valve 7, in longitudinal section. In the lower part of FIG. 8, a part is shown of a device 6 such as crank housing 6 of an internal combustion engine, having at the top a coupling flange 60 on which filter 1 is in place with its connecting flange 10. For this purpose, using a screw tool placed on tool attachment projection 23 filter 1 is screwed into lower end region 40, provided with threading 40', of pipe socket 4, into a counter-threading 61' of coupling flange 60, until lower end face 21 of filter housing 2 abuts the surface of coupling flange 60, 

Ardes specifically states that the seal is only depicted in its uncompressed state. One of ordinary skill in the art would immediately recognize that the seal of Ardes, when compressed will expand radially to fill the space between the flange (34), protrusion, and housing portion (21). Ardes goes on to recite this in paragraph 324 below.
“In the lower edge part of filter housing 2, there is fashioned a support surface that points downward in the axial direction, on which seal 39 abuts with its upper side. When filter 1 is in place on coupling flange 60, as shown in FIG. 67, seal 39 is pressed in the axial direction far enough that it expands radially outward and inward, and seals both axially and radially.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778